Citation Nr: 0213669	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-08 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 10 
percent disabling.



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty for just over 21 years, and 
was discharged in May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri that denied the veteran's claim of 
entitlement to an increased rating for his for degenerative 
joint disease of the cervical spine.  The Washington, D.C. RO 
now has jurisdiction of the case as the veteran is living 
overseas.


FINDINGS OF FACT

The veteran's cervical spine degenerative joint disease is 
currently manifested by pain and slight limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the 
veteran's service connected cervical spine degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5290 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran was provided with a copy 
of the appealed March 2001 rating action, and was provided a 
Statement of the Case dated July 2000, and a Supplemental 
Statement of the Case dated July 2002.  These documents 
provided notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in March 2002, explaining the veteran's 
rights under the VCAA.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded several 
examinations during the course of this claim, dated January 
2001 and May 2002.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, even without specific 
notice as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.  In such 
case, it would be a waste of resources to attempt further 
development where none is indicated.



Facts

A review of the record reflects that service connection was 
established for degenerative joint disease of the cervical 
spine at a 10 percent level by a November 1998 decision.  
This decision was based on the veteran's service medical 
records which, although they showed treatment for torticollis 
which pre-existed service, and for which service connection 
was not granted, also showed a secondary degenerative joint 
disease of the cervical spine that did not appear until many 
years after in service surgery for torticollis, and resolving 
doubt in favor of the veteran, service connection was granted 
for degenerative joint disease of the cervical spine.

In March 2000, the veteran applied for an increased rating 
for his cervical spine degenerative joint disease.  
Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected disability is 
not adequate, given the current symptomatology of this 
disability.  The recent evidence of record includes the 
reports of examinations, and the veteran's statements.

In conjunction with this appeal, the veteran submitted 
numerous copies of his service medical records that were 
considered during the previous adjudication of his claim.

The veteran underwent an examination in January 2001.  The 
report of that examination indicated, in relevant part, that 
the veteran recalled his history of torticollis as a child.  
Presently, the veteran reported a severe pain every time he 
turned his head suddenly to the right.  There were flare-ups 
of pain for no apparent reason about four or five times a 
year.  At these times, pain radiated down the left arm to the 
hand, and is associated with a weak grip and slight numbness.  
These episodes lasted three to four weeks at a time, during 
which the veteran has had physiotherapy including traction 
and analgesics.  The veteran used Motrin for pain.

Upon examination, the veteran was noted to have a well healed 
1.5 inch transverse, slightly curved, surgical scar on the 
left side of the manubrium and an absent lower third (at 
least) sternomastoid muscle causing a slight depression.  The 
veteran's head tilted slightly to the left.  Cervical spine 
movements were only a little restricted apart from lateral 
flexion which is only to some 35 degrees on the left, and 30 
degrees on the right, limited by pain.  Flexion, extension, 
and right and left lateral rotation were all limited by some 
2 or 3 degrees by pain.  There was no loss of power in any of 
the neck muscles although the veteran was noticeably 
concerned during testing because of the risk of producing 
pain.  

The examiner noted the X-ray findings.  Upon X-ray, the 
alignment of the cervical vertebral bodies was within normal 
limits.  There was minimal anterior osteophytosis at the 
levels of C4 and 5 and 6 and 7.  The atlanto-axial and 
cranio-vertebral junctions appeared normal.  The pre-
vertebral soft tissues were normal.  The examiner noted that 
he was not surprised that there was only a little bone 
abnormality shown on X-ray because the veteran's pathology 
involved soft tissues.  He indicated that the veteran had 
undoubted neck pains which interfere with normal living 
activities when he has one of his severe exacerbations.  At 
other times he has to be careful with neck movements to avoid 
pain, and driving is difficult.

In a statement received May 2001, the veteran indicated that 
he had no pain in his neck prior to his operation in the 
military, and that his pain in his neck had increased since 
retirement.

In a statement dated August 2001, the veteran indicated that 
he felt his congenital torticollis had been aggravated by 
service.

The veteran was seen again for an examination in May 2002.  
The results of that examination indicate, in relevant part, 
that the veteran reported that his neck pain was unchanged 
since his last examination of January 2001.  The examiner 
noted that there was no evidence that the veteran had 
degenerative joint disease.  The examiner stressed that the 
veteran had soft tissue disease, and not bone or joint 
disease.

The examiner noted that the veteran's surgery in October 1977 
was partly successful, but that now, the veteran has pain on 
rotation of his neck with sudden flares of pain about four or 
five times a year for no obvious reason.  The examiner 
indicated that there were no changes from his previous report 
except that the veteran had stopped taking non-steroidal 
antiinflammatory drugs completely because they were causing 
him abdominal symptoms.  The examiner found the veteran to 
sit with his head slightly tilted to the left.  All movements 
of the cervical spine were reduced and painful, particularly 
lateral flexion which was 35 degrees on the left and 30 
degrees on the right.  The examiner again indicated that the 
veteran was incapacitated by soft tissue damage of his neck 
muscles.  He indicated that he did not arrange any X-rays 
since those arranged eighteen months ago were essentially 
normal, and the veteran does not have bone or joint disease.

The examiner also noted that the veteran complained of low 
back pain due to an injury to his back twenty years ago.


The Law

As noted, it is maintained that the 10 percent disability 
evaluation currently assigned to the veteran's cervical spine 
degenerative joint disease is not adequate.  In this regard, 
it is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that, unless otherwise specified, the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2001).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service-connected cervical 
spine degenerative joint disease is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2001), for limitation of motion of the cervical spine.  
That code provides for a 10 percent rating for slight 
limitation of motion of the cervical spine, a 20 percent 
rating for moderate limitation of motion of the cervical 
spine, and a 30 percent rating for severe limitation of the 
cervical spine.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  That code indicates that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion.  The Board points 
out that, a list of major joints can be found at 38 C.F.R. § 
4.45 (2001), which includes the cervical vertebrae.  A 20 
percent rating would be warranted for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the cervical spine.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran's degenerative joint disease of the cervical 
spine is properly rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001), for 
limitation of motion.  In this regard, the Board notes that 
the veteran's examiner of January 2001 and May 2002 indicated 
that the veteran did not have any bone or joint disease, and 
suffered from only a soft tissue injury.  However, 
considering the X-rays that the veteran had in service, and 
the X-ray taken November 2001, which found minimal anterior 
osteophytes at the levels of C4, C5, C6, and C7, and 
resolving all doubt in the veteran's favor, the Board finds 
that the veteran does have from traumatic arthritis of the 
cervical spine, and as such, a rating for this condition is 
for consideration.

As to a rating under Diagnostic Code 5010-5003, the Board 
finds that the veteran's level of limitation of motion does 
rise to a compensable level, such that a rating would be 
warranted under the code governing limitation of motion, and 
not that covering arthritis.

As to a rating under Diagnostic Code 5290, the Board finds 
the veteran's levels of limitation of motion of lateral 
flexion of 35 degrees on the left and 30 degrees on the 
right, as found in both examinations of record, and the 
findings of flexion, extension and right and left lateral 
rotation limited 2 to 3 degrees by pain, as found in the 
report of the veteran's January 2001 examination, to 
constitute no more than a slight limitation of motion of the 
veteran's cervical spine, such that a 10 percent rating would 
be warranted under this code.

The Board notes that a rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, would not be applicable in the instant 
case, since the veteran has not been diagnosed with 
intervertebral disc syndrome.

As such, the veteran's cervical spine degenerative joint 
disease is found to be properly rated as 10 percent disabling 
for slight limitation of motion.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 10 
percent disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

